Exhibit 10.2

 

Amendment to Warrant to purchase common stock of

Actinium pharmaceuticals, Inc.

 

 

This amendment to Warrant to purchase common stock oF Actinium pharmaceuticals,
Inc. (this “Amendment”) is effective as of August 12, 2020 (the “Effective
Date”), and is entered into by and between Sandesh Seth (the “Holder”) and
Actinium Pharmaceuticals, Inc. (the “Company”). Capitalized terms not otherwise
defined herein shall have the meaning given to such terms in that certain
Warrant to Purchase Common Stock of Actinium Pharmaceuticals, Inc., dated March
14, 2017, by and between the Holder and the Company (the “Warrant”).

 

WHEREAS, pursuant to the Warrant, the Company previously granted the Holder the
opportunity to acquire up to 57,212 shares (the “Covered Shares”) of the
Company’s common stock, par value $0.001 per share (“Common Stock”) pursuant to
the Warrant;

 

WHEREAS, Section 9 of the Warrant provides that the Warrant may only be amended
by a writing signed by the parties thereto; and

 

WHEREAS, the Company and the Holder mutually desire and agree to amend the
Warrant to remove its anti-dilution provisions.

 

NOW, THEREFORE, in accordance with Section 9 of the Warrant and in consideration
of the mutual promises, conditions, and covenants contained herein and in the
Warrant, and other good and valuable consideration, the adequacy of which is
hereby acknowledged, the parties hereby agree to amend the Warrant, effective as
of the Effective Date, as follows:

 

1.                   The Warrant is amended by deleting Section 10(c) in its
entirety.

 

2.                   Except as expressly amended by this Amendment, the Warrant
shall continue in full force and effect in accordance with the provisions
thereof.

 

3.                   This Amendment may be executed in two or more counterparts
(including by facsimile or portable document format (“.pdf”) counterparts), all
of which taken together shall constitute one instrument. The exchange of copies
of this Amendment and of signature pages by facsimile or .pdf transmission shall
constitute effective execution and delivery of this Amendment as to the parties
and may be used in lieu of the original document for all purposes. Signatures of
the parties transmitted by facsimile or .pdf shall be deemed to be their
original signatures for any purpose whatsoever.

 

[Remainder of Page Intentionally Left Blank;

Signature Page Follows]



 

 





 

 

IN WITNESS WHEREOF, the Company and the Holder have executed, or caused to be
executed, this Amendment, to be effective as of the Effective Date.

 

  THE COMPANY             Actinium Pharmaceuticals, Inc.             By:  /s/
Steve O’Loughlin     Name: Steve O’Loughlin     Title: Chief Financial Officer  
                  THE HOLDER                             /s/ Sandesh Seth    
Sandesh Seth  

 

 

 

 

 







 